ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR RECENT REQUEST FOR AN OPINION CONCERNING THE USE OF A PRIVATE AUTOMOBILE EQUIPPED WITH RED LIGHTS AND SIREN, BY A DETECTIVE POLICE OFFICER.
IN THAT ASCERTAINMENT OF CERTAIN FACTS IS ESSENTIAL TO THE DISPOSITION OF YOUR QUESTION (E.G., IS THE VEHICLE IN QUESTION OWNED, OPERATED OR USED BY THE POLICE DEPARTMENT, DOES THE POLICE DEPARTMENT PAY EXPENSES ASSOCIATED WITH THE USE OF THE VEHICLE, HOW IS THE VEHICLE EQUIPPED, ETC.), WE ARE NOT AUTHORIZED TO ANSWER IT BY WAY OF A FORMAL ATTORNEY GENERAL OPINION. THE ATTACHED OPINION, HOWEVER, A.G. OPIN. NO. 83-081, MAY BE UTILIZED IN ANSWERING YOUR QUESTION.
THE APPLICABLE STATUTES TO YOUR QUESTION, 47 O.S. 1-103 AND 47 O.S. 12-218 (1991) (ATTACHED HERETO), WERE ALSO DISPOSITIVE OF THE QUESTION IN OPINION 83-081. IN SHORT, IF THE VEHICLE IN QUESTION IS OWNED BY THE POLICE DEPARTMENT, OR OPERATED OR UTILIZED BY THE DEPARTMENT IN THE DISCHARGE OF ITS DUTIES IT IS A "POLICE VEHICLE," AND, THEREFORE, AN "AUTHORIZED EMERGENCY VEHICLE." SEE 47 O.S. 1-103 AND 47 O.S. 12-218. (SEE ALSO THE ATTACHED LETTER TO MR. CHARLES V. RYAN.)
I WOULD SUGGEST, THAT THE FOREGOING AND ATTACHED BE SHARED WITH THE CITY ATTORNEY OF THE MUNICIPALITY OR TOWN IN QUESTION. PLEASE NOTE THAT THE ANALYSIS AND CONCLUSIONS, HEREIN, ARE THOSE OF THE UNDERSIGNED ATTORNEY AND NOT AN OFFICIAL ATTORNEY GENERAL OPINION. IF I MAY BE OF ANY FURTHER ASSISTANCE WITH REGARD TO THIS OR ANY OTHER MATTER PLEASE FEEL FREE TO CONTACT ME.
(VICTOR N. BIRD)